Title: [Diary entry: 9 November 1789]
From: Washington, George
To: 

Monday 9th. Set out about 7 Oclock and for the first 24 Miles had hilly, rocky and disagreeable Roads. The remaining 10 was level and good, but in places Sandy. Arrived at Hartford a little before four. We passed through Mansfield (which is a very hilly Country and the Township in which they make the greatest qty. of Silk of any in the State) and breakfasted at one Brighams in Coventry. Stopped at Woodbridges in Et. Hartford where the level land is entered upon & from whence through East Hartford the Country is pleasant, and the Land in places very good—in others Sandy and Weak. I find by Conversing with the Farmers along this Road that a medium Crop of Wheat to the Acre is about 15 bushels—of Corn 20—of Oats the same—and in their strong & fresh Lands they get as much Wheat as they can Rye to the Acre—but in worn, or Sandy Land the latter yields most. They go more however upon grasing than either; & consequently Beef Butter & Cheese—with Porke are the articles which they carry to Market.